Exhibit 10.8

AMENDMENT NO. 004


THIS AMENDMENT NO. 004 (“Amendment”) is made as of the 9th day of May, 2006,
between General Electric Capital Corporation (“Secured Party”) and Discovery
Laboratories, Inc. (“Debtor”) in connection with that certain Master Security
Agreement, dated as of December 20, 2002, as amended from time to time
(“Agreement”). The terms of this Amendment No. 004 are hereby incorporated into
the Agreement as though fully set forth therein. Secured Party and Debtor
mutually desire to amend the Agreement as set forth below. Section references
below refer to the section numbers of the Agreement.


In consideration of Secured Party (i) extending the Anticipated Funding Period
under the Confidential Loan Proposal dated October 18, 2004 (“Proposal”) for an
additional period of six (6) months and (ii) making available, subject to the
funding conditions contained in the Proposal, the entire Loan Amount under the
Proposal (notwithstanding that FDA approval to market Debtor’s Surfaxin™ for RDS
in premature infants (“FDA Approval”) has not been obtained), Debtor agrees that
all existing Indebtedness and all advances from and after the date of this
Amendment No, 004 shall be subject to the Agreement as amended by this
Amendment.


Subsection 2(l) is hereby added and read as follows:
 
“(i) Subject to the rights of PharmaBio Development Inc. (“PharmaBio”) under
that certain Amended and Restated Security Agreement dated December 10, 2001, as
amended and restated as of November 3, 2004 (the PharmaBio Agreement”) and any
rights granted under the terms of this Amendment, Debtor will not subject its
Intellectual Property, as defined in Section 7 below, or permit its Intellectual
Property to made the subject of any liens, claims or encumbrances of any kind
whatsoever, except for Permitted Liens as defined in subsection (k) of this
Section. The prohibitions described in this Section 2(l)(i) shall terminate upon
Debtor’s receipt of the FDA Approval.


(ii) Supplemental Collateral. Capitalized terms used but not defined in this
Section 2(l)(ii) and not defined in the Agreement shall have the meanings given
to them in the PharmaBio Agreement.


(A) Debtor grants to Secured Party, its successors and assigns to Secured Party,
its successors and assigns, a security interest in all of the Supplemental
Collateral.


(B) For purposes of this Section 2(l), “Supplemental Collateral” shall mean (but
only to the extent the following elements of the Supplemental Collateral relate
to or arise out of or in connection with the sale, lease, conveyance, transfer
or disposition of any right, title or interest in, to or under the Product, the
Product Intellectual Property or the License Agreement in the Territory) all
right, title and interest of Borrower in, to and under any and all of the
following, whether now existing or hereafter existing or acquired from time to
time, in the Territory: (a) all Accounts, Chattel Paper, Contract Rights,
Contracts, Commercial Tort Claims, Deposit Accounts, Documents, General
Intangibles, Instruments, monies, Payment Intangibles, Promissory Notes and
Receivables, relating to, arising out of or in connection with any sale, lease,
conveyance, transfer or disposition of any right, title or interest in, to or
under the Product, the Product Intellectual Property or the License Agreement;
(b) all regulatory applications, filings or similar items related to the
Product, including without limitation the NDA for the Product and all
supplements, records, and reports that are required to be maintained under
applicable FDA regulations and all related correspondence to and from the FDA,
and all clinical data related to any such regulatory applications, filings or
similar items; (c) all books, records, computer information, files, documents,
data or other materials related to or arising out of or in connection with any
and all of the foregoing; and (d) all Proceeds of any and all of the foregoing;
provided, however, that the Supplemental Collateral shall not include the
Product Intellectual Property or the License Agreement themselves; provided,
further, that the Supplemental Collateral shall not include Proceeds derived
from or in connection with the sale, lease, conveyance, transfer or disposition
of any right, title or interest in Intellectual Property of Borrower to the
extent, and only to the extent, that such Proceeds relate to the sale, lease,
conveyance, transfer or disposition of any right, title or interest in products
other than the Product. For the avoidance of doubt, the Supplemental Collateral
shall not include any payment rights or proceeds to which Borrower is entitled
under any third party licensing agreements involving the Product, the Product
Intellectual Property or the License Agreement (each a “Product Licensing
Agreement”); provided, however, that the Supplemental Collateral shall include
the proceeds of any outright sale or other similar disposition by Borrower of
any or all its rights under any such Product Licensing Agreement.
 
 

--------------------------------------------------------------------------------

 


(C) The Supplemental Collateral shall for all purposes constitute “Collateral”
under the terms of the Agreement; provided, however, that the Secured Party’s
security interest in the Supplemental Collateral shall be subordinate to those
granted to PharmaBio under the PharmaBio Agreement, notwithstanding the time,
order or method of attachment or perfection of security interests, or the time
or order of filing of financing statements or other liens or security interests
of Secured Party or PharmaBio. Secured Party expressly acknowledges and agrees
that (i) Secured Party expressly agrees that it shall not exercise any rights
provided in this Section 2(l) seek to enforce any remedy with respect to the
Supplemental Collateral until such time as the obligations of Debtor to
PharmaBio have been fully discharged, and (ii) the security interest granted to
Secured Party by Borrower in the Supplemental Collateral provides only a right
to receive proceeds of any sale, conveyance, transfer or disposition described
in the above definition of Supplemental Collateral and does not provide Secured
Party with any right to commence or demand commencement of any such sale, lease,
conveyance, transfer or disposition or to exercise any other remedies with
respect to the Supplemental Collateral.


(D) The rights of Secured Party in and to the Supplemental Collateral granted
under this Section 2(l)(ii) shall terminate upon the earlier to occur of (x)
receipt by Debtor of the FDA Approval, and (y) payment in full of Debtor’s
Obligations under the PharmaBio Agreement, but only so long as Debtor has 12
months of cash burn at the time of such payment. If Debtor does not have 12
months of cash burn at the time of such payment Secured Party’s rights in and to
the Supplemental Collateral shall terminate at any time thereafter upon
demonstration by Debtor that such 12 month cash burn status has been achieved.


(E) Secured Party agrees that, to the extent that Supplemental Collateral is
applied to satisfy any Indebtedness of Debtor to Secured Party under the Debt
Documents, as provided under the terms of this Agreement, Secured Party shall be
deemed to have consented to any such prepayment.
 
 

--------------------------------------------------------------------------------

 
 
(F) Upon termination of the security interest provided herein, either pursuant
to this Section 2(l) or as a consequence of the full payment by Debtor of all
Indebtedness, Secured Party hereby agrees that it will immediately file
termination statements and execute such other documents and acknowledgments that
Debtor may reasonably request; provided, that if Secured Party shall fail to
file any termination statement, Secured Party agrees that Debtor as the true and
lawful attorney-in-fact of Secured Party, may take all appropriate action,
including filing termination statements, to effect the termination of the
security interest provided herein.




Subsection 7(a)(xvi) is hereby amended and restated in its entirety as follows:


“(xvi) Debtor or any guarantor or other obligor for any of the Indebtedness
sells, transfers, assigns, mortgages, pledges, leases, grants a security
interest in or encumbers any or all of Debtor’s Intellectual Property now
existing or hereafter acquired.  For purposes of Subsection 2(l)(i) and this
Subsection 7(a)(xvii), “Intellectual Property” shall consist of Debtor’s
material owned or licensed patents, trademarks and copyrights used in Debtor’s
research and development activities in connection with the development of its
drug pipeline; provided, that licenses or sublicenses by the Debtor of its
Intellectual Property as part of a research and development or similar
arrangement or otherwise related to the development, marketing and distribution
of its drug products shall be excluded.  For the avoidance of doubt,
Intellectual Property shall not include computer programs owned or leased by
Debtor for use in the administration of its general business activities or
installed in computer hardware that is not a part of Debtor’s research and
development activities. Debtor shall provide Secured Party with a listing of
licenses and sublicenses granted to third parties within ten (10) days of
receipt of written request. Upon Debtor’s receipt of the FDA Approval this
Subsection 7(a)(xvi) shall terminate and none of the events described herein
shall constitute a default under this Agreement.”




EXCEPT AS EXPRESSLY PROVIDED IN SECTION 2(l) OF THE AGREEMENT, ADDED ABOVE,
TERMS USED, BUT NOT OTHERWISE DEFINED IN THIS AMENDMENT SHALL HAVE THE MEANINGS
GIVEN TO THEM IN THE AGREEMENT. EXCEPT AS EXPRESSLY AMENDED HEREBY, THE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT. IF THERE IS ANY CONFLICT
BETWEEN THE PROVISIONS OF THE AGREEMENT AND THIS AMENDMENT NO. 004, THEN THIS
AMENDMENT NO. 004 SHALL CONTROL.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment No.004 by
signature of their respective authorized representative set forth below.


General Electric Capital Corporation
Discovery Laboratories, Inc.
   
By:        /s/ John Edel                                               
By:   /s/ John G. Cooper                                           
   
Name:       /s/ John Edel                                           
Name:   /s/ John G. Cooper                                      
   
Title:      SVP                                                              
Title:   Executive VP, CFO                                         

 
 
 

--------------------------------------------------------------------------------

 